Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Charles J. Scimeca, President, Secretary and Treasurer of Raj Ventures, Inc. (the “Company”), hereby certify to my knowledge that: The Company’s quarterly report on Form 10-Q for the quarter ended June 30, 2010(the “Form 10-Q”) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended; and The information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. RAJ VENTURES, INC. (Registrant) DATE:August 13, 2010 By: /s/Charles J. Scimeca Charles J. Scimeca President, Secretary and Treasurer (Principal Accounting Officer and Authorized Officer)
